Citation Nr: 1727400	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied entitlement to TDIU.  


FINDING OF FACT

The evidence of record does not show that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran was afforded multiple VA examinations in connection with his disabilities.  Additionally, the Agency of Original Jurisdiction (AOJ) further developed the issue of TDIU and requested completion of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Lastly, the Veteran testified at a videoconference hearing in November 2016 before the undersigned Veterans Law Judge (VLJ).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Total Disability Rating Based on Individual Unemployability (TDIU)

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's original claim for service connection for PTSD was received on May 3, 2011, and a TDIU claim was raised by the record at the time of filing.  The Veteran is currently service-connected for PTSD with secondary anxiety evaluated at 70 percent, effective May 3, 2011; sensorineural hearing loss evaluated at 10 percent disabling, effective February 14, 2014; tinnitus evaluated at 10 percent disabling, effective February 14, 2014; and erectile dysfunction associated with PTSD with secondary anxiety evaluated at a noncompensable rating, effective February 14, 2014.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) were met as of May 3, 2011.  Once the threshold requirement has been satisfied, the pertinent question becomes whether the Veteran's disabilities preclude substantially gainful employment.

VA records indicate the Veteran achieved the rank of E-4 and served as a motor vehicle operator and heavy truck driver during active service.  After separation from service, the Veteran obtained an Associate's Degree and significant credits toward a Bachelor's Degree in English instruction.  

After separation from service, the Veteran worked for Chrysler Corporation at a plant for 40 years.  During this time, he held several different positions.  During his Board hearing, the Veteran testified that he was an inspector for approximately 10 years.  He next worked in assembly and did various jobs related to the assembly of cars.  During his last 6-7 years of employment, the Veteran worked in the spray deadener booth, where he was required to monitor the robots that sprayed the undercoating on cars.  This work was done while the Veteran was in a room alone and the monitoring was done on television-like monitors.  The Veteran retired in 2007 and reported this was a forced retirement because he had caused the company millions of dollars in damage after difficulty concentrating on the job and, according to his representative, experiencing a flashback.  Treatment records indicate that the Veteran reported being so distracted by thoughts of Vietnam and flashbacks that he often missed failures in the paint line, that he had a boss who "covered" him, and ultimately the boss stated that he could no longer "cover" for him.

On multiple occasions in 2007, 2008, 2010, and 2011 the Veteran sought somatic medical treatment.  During these evaluations, the review of symptoms indicates the Veteran neither reported nor experienced psychiatric symptoms.  In November 2010, the Veteran reported trouble sleeping.  In December 2010, he was prescribed Xanax and sleeping pills for insomnia.  

In June 2011, the Veteran was afforded a VA examination for PTSD.  The Veteran reported being treated for anxiety by his primary care physician (PCP) and taking medication that had been effective.  The Veteran also reported that he was arrested for assault at his workplace, but the charges were dropped.  The Veteran was married to his second wife, had four children, three of whom the Veteran raised, a few close friends, and spent time with his brother.  He also enjoyed yard work, took care of his wife who had health issues, and spent time with his brother and friend regularly.  The Veteran reported sleep impairment, stating that he has difficulty with sleep initiation and maintenance, estimating 5-6 hours of sleep per night, resulting in significant fatigue and daytime sleepiness.  He also reported daily panic attacks lasting 2 plus minutes with at least moderate severity.  During panic attacks the Veteran had to stop all activity until the symptoms resolved.  The Veteran also reported that his PTSD symptoms have gradually increased in intensity and frequency over the years.  The examiner noted that the Veteran attributes the end of his first marriage and the inability to complete his education to his traumatic military experiences.  Further, the examiner noted that the Veteran was somewhat socially isolated and hadn't participated in important activities at times.  The examiner also noted that the Veteran had stopped working due to age or duration of work, which the Veteran and his representative assert is inaccurate.  The examiner found no problems with activities of daily living or memory.  Total occupational and social impairment was not found, but impact in family relations, work, thinking, judgment, and school were noted though the severity of such impact was not indicated.  

In April 2013, the Veteran's private psychiatrist submitted a statement related to his mental health treatment.  The Veteran began treatment the month prior and was noted to be unemployable.  Dr. Terlep noted that the Veteran's PTSD symptoms included poor concentration throughout the day, with frequent traumatic and intrusive thoughts of trauma, which blocked his ability to focus and his memory in his daily functioning.  The Veteran experienced anger and range attacks that were difficult to control; chronic sleep loss due to his nightmares and a poor sleep pattern, which caused daily sleep deprivation.  Additionally, he had impaired communication when relating to others; and psychotic breaks with reality known as flashbacks several times per week.  Dr. Terlep found the Veteran would be prevented from functioning in any employment because he was unableto relate to employers, coworkers, or clients in a socially appropriate manner.  Additionally, he could not maintain focus, concentration, or memory to either learn or execute simple employment tasks.  

In December 2013, the Veteran was afforded another examination for PTSD.  The examiner noted the Veteran experienced mild to moderate PTSD with 2-3 panic episodes per day and intermittent periods of decreased interest and motivation.  The examiner also noted that overall the Veteran had positive relations with close family and one friend.  The examiner found the Veteran's work efficiency and ability to perform occupational tasks would be decreased only during periods of significant stress due to mild or transient symptoms of PTSD.  The examiner opined that the Veteran's PTSD was slightly improved from the last exam and that his PTSD did not interfere with his ability to engage in substantially gainful employment.  The examination did not detect deficiencies in most areas; andsocial and occupational functioning were mildly effected.  The Veteran experienced daily brief episodes of anxiety and intermittent periods of low mood and motivation with chronic sleep disturbance.  The examiner noted no indication of poor impulse control or loss of reality or flashbacks.  The examiner noted that the addition of Zoloft may account for the Veteran's improved condition.  The examiner also noted that there is no clinical explanation for how the Veteran's PTSD, diagnosed in 1967, did not interfere with his employment until 2007.  The Veteran and his representative assert that this observation is an inaccurate depiction of the Veteran's PTSD and its impact on his work history.  Finally, the examiner noted that based on the Veteran's own rating and self-report, "he appears to have mild impairment across all areas assessed."  The examiner also gave an opinion regarding conflicting medical evidence.  The examiner noted review of Dr. Terlep's letter and indicated discrepancies between the two exams, namely that Dr. Terlep found more severe symptoms than those noted upon the current clinical examination or those rated by the Veteran during clinical testing.  

In May 2014, the Veteran was afforded a VA examination for erectile dysfunction.  The examiner noted there was no functional impact on the Veteran's ability to work.  The Veteran was also afforded a VA examination for hearing loss and tinnitus at which the examiner found the Veteran's hearing loss interfered with his ability to hear soft voices and speakers from a distance.  Additionally, the Veteran's tinnitus interfered with his ability to hear in quiet and fall asleep at night.  

In May 2015, the Veteran testified at a Decision Review Officer hearing, asserting that when he worked on the assembly line, he had to start and stop the line and this caused him some concern that he would not be able to perform the job.  Additionally, during his last few years of work, he reported that he had begun to experience difficulty concentrating due to clanging-like war noises from the machinery, which had caused him to experience flashbacks.  The Veteran stated that a lot of times he still feels like he is in the Vietnam war and this is a feeling he had experienced for 40 plus years.  

In November 2016, during the Veteran's Board hearing, the Veteran's representative asserted that the Veteran had numerous run-ins with supervisors, got written up numerous times, and was on his "third strike for probably half a dozen times in his career," but happened to have a Vietnam Veteran as a supervisor, who was understanding and helped mitigate some of these difficulties.  The Veteran's spouse testified that he experienced other problems on the job, such as "losing it" and getting into an argument when a security officer grabbed the Veteran's shoulder when attempting to inspect his lunch bag.  Regarding current daily activities, the Veteran testified that if the weather was nice he would work out in the yard, and if the weather was bad he watched television.  The Veteran also stated he spent some time with his brother and sister, and saw one friend approximately once per week.  The Veteran also reported attending retiree meetings once a month.  

In November 2016, the Veteran also submitted two third-party statements, one from his spouse, and one from a fellow union member and co-worker.  The statement from the Veteran's spouse noted how the Veteran has experienced symptoms of PTSD since separation from service, which include mood swings, nightmares, sudden outbursts, arguments with neighbors, and depression.  The Veteran reported to his spouse that he kept thinking about "stuff in nam, the bodies, all the 83 guys that died in the plane crash on the plane he should have been on," which is why he missed so many jobs and was being written up by his supervisor at work.  The Veteran's spouse also noted that after his retirement, she had begun driving him everywhere because he gets so agitated.  The statement also provided more detail regarding the spouse's testimony at the Board hearing.  Lastly, the Veteran's spouse noted that she encouraged the Veteran to seek treatment, but he responded stating, "it is not like I was shot or lost a limb, there are brothers that died over there, and so many that never came home, so he's fine."  The Veteran's former co-worker noted the Veteran's difficulty performing his job, concentrating in the spray deadner booth, and missing a lot of jobs, which lead to the decision to retire or be discharged.  

After weighing all the evidence, the Board finds the greatest probative value in the private treatment records and the VA examinations and opinions.  Private treatment records show no indication of total inability to maintain employment.  In June 2011, shortly after the initial claim for TDIU, a VA examiner found impact on social and work relationships, but not total impairment.  Notably, at this exam the Veteran reported an increase in PTSD symptoms, daily panic attacks, and some isolation from activities and people.  The severity of these symptoms, however, did not rise to the level of total inability to maintain employment.  In April 2013, Dr. Terlep, the Veteran's therapist, opined that he was unable to function in any employment and noted several symptoms that indicated such impairment.  However, by December 2013, a VA examination indicated that the Veteran's PTSD symptoms were better than what was found at the private treatment session and the examiner found that while occupational impact would be decreased during periods of significant stress; total inability to maintain employment was not indicated.  There was no indication of flashbacks, uncontrolled anger, rage, poor memory, or impairments in social interaction in communication to the degree described by Dr. Terlep.  Further, recent examinations from March 2014 indicate some hearing loss, but not total inability to maintain employment.  

As for the April 2013 opinion of Dr. Terlep, who opined that the Veteran was unemployable, the record shows that the Veteran was unemployed during this period due to poor performance at work.  The Veteran attributes such poor performance to his PTSD symptoms.  Notably, Dr. Terlep's statement was based on two treatment visits and was not associated with any mental health treatment records.  Dr. Terlep's statement does not provide medical support or explanation for how the Veteran was able to function and maintain employment with PTSD for over forty years and is now considered unemployable with the same or similar symptoms.  Additionally, notable is that while the Veteran and his spouse assert significant impacts on daily social and work activities, no mental health treatment was sought until 2013.  By December 2013, eight months after Dr. Terlep suggested that the Veteran was unemployable, a VA examination noted the Veteran's  PTSD related symptoms were improved.  Moreover, the VA examiner found the Veteran experienced mild impairment in all assessed areas and was without total social and occupational impairment.  

In providing this opinion, the examiner considered the April 2013 letter from Dr. Terlep's 

opinion is assigned less probative value.

The Veteran is considered competent to describe symptoms of his service connected disabilities as they are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay person, the Veteran certainly possesses the competency to report what comes to her through his senses, one of which is reporting the occurrence and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of symptoms are found to be credible and are afforded great weight.  Additionally, the Veteran's spouse and co-worker are considered competent to describe observable symptoms and report on incidents where they have first-hand knowledge.  Such reports are afforded great weight.  However, in adjudicating this claim, the Board must assess not only competency of statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran contends that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  However, there is persuasive evidence in the record, in the form of advanced education, work experience, medical opinions, and private treatment records, which note that while the Veteran had limitations working, he was not prevented from obtaining or sustaining substantial gainful activity.  During his period of employment, while the Veteran did experience conflict at work, the Veteran was able to maintain at least a few work relationships, namely with his supervisor and co-worker who submitted a statement to the Board.  Additionally, throughout the relevant appeal period, the Veteran has indicated an ability to maintain social relationships with a small group of family and friends and an ability to participate in daily activities.  While the Board does not wish to minimize the nature and extent of the Veteran's overall disabilities, the evidence of record does not support his claim that his service-connected disabilities are sufficient to warrant the assignment of TDIU.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected PTSD, or in connection with his other service-connected disabilities.  

Given the Veteran's education and work experience the Board cannot say that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment at the unskilled, sedentary level with the ability to work in a solitary or low stress environment as needed.  The totality of the medical evidence of record weighs against finding the Veteran is permanently and totally unemployable.  Accordingly, entitlement to TDIU is not warranted.


ORDER

TDIU as a result of service-connected disabilities is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


